   
   
 

   

&
FILED (GR)

us District Court Clare

UNITED STATES DISTRICT COURT JAN 2.4 208

WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA and the STATE
OF MICHIGAN ex rel SCOTT STONE and
BETHANY MCKINLEY,

FILED UNDER SEAL
Plaintiffs, Case No. 1:18-cv-1416
Hon. Janet T. Neff

Vv.

PHYMED HEALTHCARE GROUP, LLC, MARK
AULICINO, MD, FREDERICK CAMPBELL, MD,
EDWARD VOMASTEK, DO, BRIAN KIESSLING,
MD, TIMOTHY ESSER, MD, MATTHEW
MARTIN, MD ROBERT DAVID DENYER, A.A.,
CYNTHIA RANKIN, A.A., and DENISE
CAMPBELL

)
)
)
)
)
)
)
TRAVERSE ANESTHESIA ASSOCIATES, PC, )
)
)
)
)
)
)
)
)
Defendants. )

 

APPEARANCE

To: Clerk of the Court
and
All Counsel of Record

Please take notice that we enter our appearance on behalf of the Plaintiff

State of Michigan in the above-entitled matter.

DANA NESSEL
Attorney General

2 (P61567)

Assistant Attorney General
Health Care Fraud Division
P.O. Box 30218
Lansing, MI 48909

Dated: January 22, 2019
Case 1:18-cv-01416-RJJ-SJB ECF No. 6 filed 01/24/19 PagelD.115 Page 2 of 3

PROOF OF SERVICE
I, Julie Gerszewski, hereby certify that a copy of the foregoing Michigan
Attorney General's Appearance was served, via U.S. Mail, postage prepaid on the

2254 day of January, 2019 to the following:

Patricia Stamler Andrew Hull, AUSA
Matthew Turchyn U.S. Attorney’s Office

1760 S. Telegraph Rd., Suite 300 330 Ionia Ave., NW, Suite 501
Bloomfield Hills,MI 48302 Grand Rapids, MI 49503

Or cml,

sig Gerszewski, L al Secretary

alth Care Fraud Division
State of Michigan

CASES/XX-XXXXXXX/LGL APP. 190122
 

DANA NESSEL

ATTORNEY GENERAL
Lansing, Michigan 4891 3

 

| CASE UNDER SEAL

SFR LANS M1 468 ivseri

Honorable Janet T. Neff
USDC — Western District
401 Federal Building
110 Michigan St., NW
Grand Rapids, MI 49503

LTD-SSB 49503

~

 

3 : : U.S. POSTAGE) PITNEY BOWES
” fa eg, Sf ee

ES 0 Zee

5 oO Pe ee 8

at E ZIP 48906

wi? ” : 02 1W $ 000.37

on : 0001395608 JAN 22 2019

of Michigan

saver atdaaattdaadsthadeetfenedaheent bee

 
